SHINN, P. J.
I concur. The only question in this ease was whether plaintiff became the owner of certain personal property through a gift thereof by decedent Clark. In disposing of this simple issue the court made 29 findings and 9 conclusions of law. In the lengthy and involved findings of evidentiary matter I do not discover any clear-cut, definite finding as to ownership of the property. Since plaintiff makes no point of it I am concurring in the opinion upon the assumption that the evidentiary facts found could be pieced together in such fashion as to supply the equivalent of a finding of the ultimate fact.